DETAILED CORRESPONDENCE
Application Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment to the claims filed on 04/14/2022 in response to the Non-Final Rejection mailed on 12/16/2021 is acknowledged by the examiner and has been entered into the record.
	Applicants’ remarks filed on 04/14/2022 in response to the Non-Final Rejection mailed on 12/16/2021 have been fully considered by the examiner and found to be persuasive to overcome the objections and/or rejections of record in view of the examiner’s amendment to the claims set forth below.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Information Disclosure Statement
	The IDS filed on 06/28/2022 has been considered by the examiner and a copy of the Form PTO/SB/08 is attached to the office action.
Specification
	The objection to the specification is withdrawn in view of the examiner’s amendment to the specification set forth below.
Withdrawn Claim Rejections - 35 USC § 112(b)
	The rejection of claims 2, 5, 14, and 60 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the examiner’s amendment to the claims set forth below.
Withdrawn Claim Rejections - 35 USC § 112(a)
	The written description rejection of claims 1, 2, 4, 5, 14, 16, and 60 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of the examiner’s amendment to the claims set forth below that recites wherein the hybrid guide RNA comprises the nucleotide sequence of SEQ ID NO:  6 or wherein nucleotides corresponding to nucleotides 1 to 27 and 47 to 129 of SEQ ID NO:  6 are at least 85% identical to nucleotides 1 to 27 and 47 to 129 of the nucleotide sequence of SEQ ID NO:  6.
	Withdrawn Claim Rejections - 35 USC § 103
	The rejection of claims 1-2, 4-5, 14, 16, and 60 under 35 U.S.C. 103 as being unpatentable over Nie et al. (CN105602935; cited with machine translation from Espacenet on IDS filed on 05/15/2019) in view of Teitell et al. (US Patent Application Publication 2012/0283316 A1; cited on IDS filed on 05/15/2019) is withdrawn in view of the examiner’s amendment to the claims set forth below.  Briefly, Nie et al. and Teitell et al. fail to teach or suggest the hybrid guide RNA wherein the hybrid guide RNA comprises the nucleotide sequence of SEQ ID NO:  6 or wherein nucleotides corresponding to nucleotides 1 to 27 and 47 to 129 of SEQ ID NO:  6 are at least 85% identical to nucleotides 1 to 27 and 47 to 129 of the nucleotide sequence of SEQ ID NO:  6.
Examiner’s Amendment to the Specification
	An examiner’s amendment to the record appears below.  Should changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure such consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given by Ms. Antoinette Konski, Reg. No. 34,202, on 06/29/2022.
	Please replace paragraphs 0058 and 0107 of the specification filed on 09/03/2019 with the following re-written paragraphs 0058 and 0107. 
[0058] A polynucleotide or polynucleotide region (or a polypeptide or polypeptide region)
has a certain percentage (for example, 70%, 75%, 80%, 85%, 90%, 95%, 98% or 99%) of “sequence identity” to another sequence means that, when aligned, that percentage of bases (or amino acids) are the same in comparing the two sequences. This alignment and the percent homology or sequence identity can be determined using software programs known in the art, for example those described in Ausubel et al. eds. (2007) Current Protocols in Molecular Biology. Preferably, default parameters are used for alignment. One alignment program is BLAST, using default parameters. In particular, programs are BLASTN and BLASTP, using the following default parameters: Genetic code = standard; filter = none; strand = both; cutoff = 60; expect = 10; Matrix = BLOSUM62; Descriptions = 50 sequences; sort by = HIGH SCORE; Databases = non-redundant, GenBank + EMBL + DDBJ + PDB + GenBank CDS translations + SwissProtein + SPupdate + PIR. Details of these programs can be found at the following Internet address: 

[0107] Tools to assist in selection of the target polynucleotide sequences are readily available to the public.  For example, a computer-based gRNA design tool is available on the internet at 

Examiner’s Amendment to the Claims

	
	An examiner’s amendment to the record appears below.  Should changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure such consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given by Ms. Antoinette Konski, Reg. No. 34,202, on 06/28/2022.
	Please replace the claim set filed on 04/14/2022 with the following re-written claim set.
1. (Currently Amended) A hybrid guide RNA comprising an RP loop sequence, a spacer, a target polynucleotide sequence, a crRNA sequence, and a tracrRNA sequence, wherein the hybrid guide RNA comprises the nucleotide sequence of SEQ ID NO:  6 or corresponding to nucleotides 1 to 27 and 47 to 129 of SEQ ID NO:  6 are at least 85% identical to nucleotides 1 to 27 and 47 to 129 of the nucleotide sequence of SEQ ID NO:  6.

2. (Currently Amended) The hybrid guide RNA of claim 1, wherein the hybrid guide RNA comprises sequence of SEQ ID NO:  7, or a sequence having at least 85% sequence identity thereto.

3-4. (Cancelled)

5. (Currently Amended) The hybrid guide RNA of claim 1, wherein nucleotides 28 to 46 of SEQ ID NO:  6 are a target polynucleotide sequence targeted to a polynucleotide sequence located inside a mitochondrion.

6-13. (Cancelled)

14.  (Currently Amended) The hybrid guide RNA of claim 1, wherein nucleotides 28 to 46 of SEQ ID NO:  6 are a target polynucleotide sequence targeted to a mtND4 gene hybrid.

15-22. (Cancelled)

23.  (Currently Amended) A recombinant expression system for CRISPR-based mitochondrial gene editing comprising:
	(a) one or more expression vectors;
	(b) a polynucleotide encoding a recombinant Cas9 endonuclease; and
	© the hybrid guide RNA of claim 1[[6]].

24-25. (Cancelled)
26.  (Currently Amended) The recombinant expression system of claim 23, wherein the expression vector is a recombinant AAV of the serotypes AAV1, AAV2, AAV3, AAV4, AAV5, AAV6, AAV7, AAV8, AAV9, AAV10, or AAV11; or an AAV hybrid vector combining the capsid of any of serotypes AAV1, AAV2, AAV3, AAV4, AAV5, AAV6, AAV7, AAV8, AAV9, AAV10, or AAV11 with the viral genome of any other serotypes AAV1, AAV2, AAV3, AAV4, AAV5, AAV6, AAV7, AAV8, AAV9, AAV10, or AAV11; or a self-complementary recombinant AAV vector; and/or one of scAAV2, scAAV9, rAAV2, or rAAV9 recombinant AAV vector.

27-30. (Cancelled) 

31. (Currently Amended) A recombinant expression system for CRISPR-based mitochondrial gene editing comprising:  
	(a) a polynucleotide encoding a recombinant Cas9 endonuclease;
	(b) C12-200;
	© one or more expression vectors; and
	(d) the hybrid guide RNA of claim 1[[6]].

32.  (Currently Amended) The recombinant expression system of claim 23, wherein the polynucleotide encoding the recombinant Cas9 endonuclease 

33-38. (Cancelled) 

39. (Currently Amended) The recombinant expression system of claim 23, further comprising a donor polynucleotide that encodes an edited version of a mitochondrial polynucleotide. 

40. (Currently Amended) The recombinant expression system of claim 23, wherein the Cas9 polynucleotide further comprises one or more mitochondrial localization signals (MLS) selected from the group of MLS1, Cox8A-MLS2, or hSORD2-MLS and the expression vector comprises the nucleotide sequence of SEQ ID NO:  8 or 9, or a nucleotide sequence having at least 85% sequence identity to each thereof.

41-44. (Cancelled)

45.  (Currently Amended) A viral packaging system comprising the recombinant expression system of claim 23 and a packaging cell line.

46. (Currently Amended) A viral particle comprising the recombinant expression system of claim 23.
47. (Currently Amended) The viral particle[[s]] of claim 46, wherein said viral particle is a plurality of viral particles.

48. (Currently Amended) A composition comprising the plurality of viral particles of claim 47 and pharmaceutically acceptable carrier.

49. (Cancelled)

50.  (Previously Presented) A method for shifting mitochondrial heteroplasmy in a cell, comprising administering an effective amount of the recombinant expression system of claim 23, thereby shifting mitochondrial heteroplasmy in the cell.

51-52. (Cancelled)

53. (Previously Presented) The method of claim 50, further comprising assaying for the expression of mtND4.

54.  (Previously Presented) A method of CRISPR-based mitochondrial gene editing in a subject, comprising administering an effective amount of the viral particle of claim 46 to the subject, thereby editing a mitochondrial gene in the subject.

55. (Previously Presented) A method of treating a mitochondrial condition in a subject, the method comprising administering an effective amount of the recombinant expression system of claim 23 to the subject, thereby treating the mitochondrial condition in the subject.

56.  (Previously Presented) The method of claim 55, wherein the mitochondrial condition is Pearson Syndrome, Kearns-Sayre Syndrome, progressive external ophthalmoplegia, mitochondrial myopathy, encephalopathy, lactic acidosis, stroke-like syndrome (MELAS), myoclonic epilepsy with ragged-red fibers (MERFF), Leber hereditary optic neuropathy (LHON) or Leigh Syndrome.

57-60. (Cancelled)

Examiner’s Statement of Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance.  Claims 1-2, 5, 14, 23, 26, 31, 32, 39-40, and 45-48 are drawn to a hybrid guide RNA, expression systems, and viral particles comprising the hybrid guide RNA comprising a hybrid guide RNA comprising an RP loop sequence, a spacer, a target polynucleotide sequence, a crRNA sequence, and a tracrRNA sequence, wherein the hybrid guide RNA comprises the nucleotide sequence of SEQ ID NO:  6 or wherein nucleotides corresponding to nucleotides 1 to 27 and 47 to 129 of SEQ ID NO:  6 are at least 85% identical to nucleotides 1 to 27 and 47 to 129 of the nucleotide sequence of SEQ ID NO:  6.  The closest prior art of record are the references of Nie et al. (CN105602935; cited with machine translation from Espacenet on IDS filed on 05/15/2019) and Teitell et al. (US Patent Application Publication 2012/0283316 A1; cited on IDS filed on 05/15/2019) [see prior Office Actions]; however, the combination of Nie et al. and Teitell et al. do not teach the or suggest the hybrid guide RNA wherein the hybrid guide RNA comprises the nucleotide sequence of SEQ ID NO:  6 or wherein nucleotides corresponding to nucleotides 1 to 27 and 47 to 129 of SEQ ID NO:  6 are at least 85% identical to nucleotides 1 to 27 and 47 to 129 of the nucleotide sequence of SEQ ID NO:  6.  Accordingly, the hybrid guide RNA, expression systems, and viral particles comprising the hybrid guide RNA are allowable over the prior art of record.  In as much as the methods of 50, 53, 54, 55, and 56 require the hybrid guide RNA of claim, the methods of claims 50, 53, 54, 55, and 56 are allowable over the prior art of record.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such admissions should be clearly labeled “Comments on Statement of Reasons of Allowance”.
Election/Restrictions
Claims 1-2, 5 and 14 are allowable. The restriction requirement between groups I, II, III, IV, and V, as set forth in the Office action mailed on 10/07/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirements of between Groups, I, II, III, IV, and V are withdrawn.  Claims 23, 26, 31, 32, 39-40, 45-48, 50, and 53-56, directed to recombinant expression systems, viral particles, and methods are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537. The examiner can normally be reached Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J HOLLAND/Primary Examiner, Art Unit 1656